DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 28 February 2022 to the previous Office action dated 29 September 2021 is acknowledged. Pursuant to amendments therein, claims 1, 4, 9, 13, 15-16, 18-20, 22, 25-27, 30-36 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn for reasons provided below.

Allowable Subject Matter
Claims 1, 4, 9, 13, 15-16, 18-20, 22, 25-27, 30-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the declaration filed 28 February 2022 clarifies that the previously tested composition consisted only of the claimed bovine collagen, Manuka +16 honey and water, and such testing shows that concentrations about 5% of the honey are not free-standing as claimed, and such evidence in conjunction with the claim amendments deleting “about” and indicating that the film comprises substantially, i.e., at least 90% as defined by the instant specification, the collagen, honey, and water, is sufficient to overcome the previous rejection under 35 U.S.C. 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617